Title: To Thomas Jefferson from William Buckner, Jr., 24 September 1803
From: Buckner, Jr., William
To: Jefferson, Thomas


          
            Dear Sir/ 
            Kentucky Scott Cty Septr 24th 1803
          
          If Congress ratifise the Treaty with France respecting the Louisiany Country it will I suppose be necessary to appoint Surveyors to lay the Country off in such a manner as Congress in their wisdom shall think proper my acquaintance with the members of Congress is not sufficient to expect a recommendation I therefore solisit the appointment of Surveyor in this new Country and if you have not confidence enough in me to appoint me Surveyor Gen’l I woud accept that of a deputy in either case I woud endeavour not to disgrase the appointment I am Sir with much esteem your Friend & Hb’l Serv’t
          
            
              Wm Buckner Junr
            
          
          
            formerly of Orange Cty Virginia now of Scott Cty Kentucky
          
        